DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
3.	Claims 1-16 are pending. Claims 1-16 are under examination on the merits. Claims 1, 2, 9 are amended. 
4.	The objections and rejections not addressed below are deemed withdrawn.	

Allowable Subject Matter
5.	Claims 1-16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Tae Jin Choi (KR 2018-0007097 A, machine translation, hereinafter “”097”).
 “097 teaches a compound represented by the formula in an organic material layer, wherein the core structure is benzothiadiazole, and  the A ring is carbazole structure. “097 does not expressly teach Ar1 and Ar2 are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group having 6 to 30 carbon atoms, wherein at least one of Ar1 and Ar2 is a substituted aryl group. Therefore the instant claims are distinguished over the prior art. 

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed compound represented by the following Formula 1:

    PNG
    media_image1.png
    164
    322
    media_image1.png
    Greyscale

wherein Ar1 and Ar2 are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group having 6 to 30 carbon atoms, wherein at least one of Ar1 and Ar2 is a substituted aryl group, Ar3 and Ar4 are the same as or different from each other, and are each independently hydrogen, deuterium, or a halogen group, Z is a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group, R is hydrogen; deuterium; a halogen group; a cyano group; a nitro group; a carbonyl group; a carboxyl group (-COOH); an ether group; a hydroxyl group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted aryl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted aryloxy group; a substituted or unsubstituted alkenyl group; or -C(=O)ORa, or adjacent substituents are optionally bonded to each other to form a ring which is unsubstituted or substituted with a substituted or unsubstituted aryl group, and Ra is a substituted or unsubstituted alkyl group, and n is an integer from 0 to 7.

The embodiment provides a compound according to an exemplary embodiment has better processability and heat resistance as a long-wavelength phosphor than a compound having a benzothiadiazole structure in the related art. Therefore, by using the compound as a fluorescent material of a red color conversion film, it is possible to provide a color conversion film which has excellent brightness and color gamut and excellent heat resistance. Accordingly, the presently claimed invention as defined by claims 1-16 is patentable with respect to prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/14/2022